 In the Matter of OKLAHOMA GAS AND ELECTRIC COMPANY,EMPLOYERandLOCAL UNION 155, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,AFL, PETITIONERCase No. 16-RC-403.-Decided October 10, 1949DECISION.ANDDIRECTION OF ELECTIONUpon a petition duly.filed, a hearing was held before Everet P.Rhea, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial.error and are hereby affirmed.'Upon the entire record in this case,the Board finds :1.The Employer is engaged in the generation,transmission, dis-tribution,and sale of electric energy. It serves 218 towns and citiesin the State of Oklahoma and 23 towns and cities in western Arkansas.The Employer's transmission lines are interconnected and are operatedin the main as a single integrated system.During the fiscal yearending June 30, 1949,the Employer's gross revenue was in excess of$23,000,000,of which 8.7 percent was derivedfromsales made withinthe State of Arkansas, and the balance was derived from sales made-within the State of Oklahoma.During the same period,the Employerpurchased equipment and supplies valued in excess of $5,000,000, allof which were shipped to the Employer from points outside the Stateof Oklahoma.We find, therefore,that the Employer is engaged incommerce within the meaning of the National Labor Relations Act.'2.The Petitioner is a labor organization,affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.3'The Employermoved to dismiss the petition on the groundthat the Petitioner hasfailed to provethat itrepresents 30 percent of the employeesin an appropriate unit.However,the Petitioner's showing of interest in thisproceedingis a matter for administra-tive determination.We are satisfied that a substantial number of employeeshave desig-nated thePetitioneras their bargaining representative.Accordingly, we hereby deny the2Matter of .SouthwesternElectric ServiceCompany,85 N. L. R. B. 153;Matter ofHughes AircraftCompany,81N. L. R. B. 867.2Matter of SouthwesternElectricService Company,85 N. L. R. B.153 ;Matter ofTexas ElectricService Company,77 N.L.R. B. 1258.3The recorddisclosesthat the Petitionerhas been duly organizedand chartered by theAmericanFederation of Labor.The Employer apparentlycontendsthat the Petitioneris a craftorganization and does not have jurisdictionto representall the employees in theproposed unit.We find no merit in this contention.Willingnessof a labor organi-zation to represent the employees in questionand theemployees' designationof such labororganizationare the controlling considerations under theAct.Matter of Hughes AircraftCompany, supra.86 N. L. It. B., No. 59.867351-50-vol. 86-29437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act44.The Petitioner seeks to represent a unit composed of all regularemployees of the Employer in the outside transmission and distribu-tion department, including the general repair shop.There has beenno collective bargaining involving the employees in the proposed unit.The Employer does not admit that the unit petitioned for is appropri-ate for purposes of collective bargaining.However, it does not ad-vance any specific grounds for its opposition to such.unit.Further-more, the Employer admits that the employees in the unit petitionedfor : (1) compose a closely integrated department under separate su-pervision; (2) have functions which are distinct from those of theother employees; (3) possess skills which are comparable; (4) havesimilar working conditions; and (5) that interchange between em-ployees in the proposed unit and employees in other departments isinfrequent.We conclude, therefore, that the employees in the proposedunit constitute a homogeneous, identifiable, departmental groupingwith a community of interest separate and apart from those of theother employees of the Employer and constitute an appropriatebargaining unit.'We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All employees in the outside transmission and distribution depart-ment, including the general repair shop, but excluding office andclerical employees, guards, watchmen, and supervisors 6 as defined inthe Act.5.There is a dispute with respect to the eligibility of laborers, orhelpers, and persons on military leave to vote in the election directedherein.The testimony shows that laborers, or helpers, are proba-tionary employees and that the expectation is that they will becomeregular employees if their work proves satisfactory. In accordancewith our customary policy with respect to probationary employees,we will permit them to participate in the election.'There are threeemployees who are absent on military leave.Although the Employer4The Employer moved to dismiss the petition on the ground that prior to the hearingthe Petitioner failed to make a proper demand upon the Employer for recognition.How-ever,in view of the fact that a question concerning representation was shown to existat the hearing,we deny the motion.Matter ofAdvance Pattern Company,80 N. L. R. B. 29.6Matter of Kansas City Power & Light Company,75 N. L.R. B. 609;Matter of The OhioPublicService Company,71 N. L.It.B. 184 and 69 N. L.R. B. 1089;Matter of Common-wealth Edison Company,55 N. L.R. B. 465. Insofar as it is inconsistent herewith,Matterof Southwestern Electric Service Company,85 N. L.R. B. 153,is overruled.6In accordance with the stipulation of the parties, we find that the working foremenare supervisors.Accordingly,they are excluded from the unit.7Matter of The Ohio Power Company(Canton Division),80 N. L.R. B. 582. OKLAHOMA GAS AND ELECTRIC COMPANY439testified that if such employees return, they will be reemployed andwill obtain the advantage of accrued employee benefits, there is noindication in the record when, if at all, they will apply for reinstate-ment.Accordingly, we find that employees on military leave areineligible to vote in the election herein."DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local Union 155, International Brotherhood of ElectricalWorkers, AFL.9Matter of Cities Service Oil Co. of Pennsylvania(Marine Division),75 N. L.R. B. 78.